           Case 5:14-cr-00318-C Document 65 Filed 02/08/19 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF OKLAHOMA


ROOM 1210, U. S. COURTHOUSE
OKLAHOMA CITY, OKLAHOMA 73102


Date: February 8, 2019


United States of America,                )
                                         )
                            Plaintiff,   )
                                         )
vs.                                      )       Case No. CR-14-318-M
                                         )
Douglas G. Williams                      )
                                         )
                             Defendant. )

ENTER ORDER:

Incident to Judge Miles-LaGrange’s transition to inactive senior status this case is
transferred to Judge Robin J. Cauthron

HEREAFTER, PLEASE REFER TO CASE AS: CR-14-318-C

Please note that for future filings in this case, the letter at the end of the number
should now be an "C" rather than a "M". This is important to ensure the prompt
distribution of pleadings to the proper judge.

By direction of Chief Judge Joe Heaton we have entered the above enter order.

                                                 Carmelita Reeder Shinn, Clerk

                                                 By: /s/ Steve Rogers
                                                          Deputy Clerk
cc:    counsel of record
